Exhibit 10.2

EXECUTION FINAL

 

AMENDMENT NO. 5

TO

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

THIS AMENDMENT NO. 5 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated
as of January 26, 2007 (this “Amendment”), is entered into by and among WACHOVIA
BANK, NATIONAL ASSOCIATION, in its capacity as agent for Lenders (in such
capacity, “Agent”) and as a Lender, THE CIT GROUP BUSINESS CREDIT, INC., as a
Lender, FEDDERS NORTH AMERICA, INC., a Delaware corporation, and the other
Borrowers party to the Loan Agreement referred to below, FEDDERS CORPORATION, a
Delaware corporation, and the other Guarantors party to the Loan Agreement.

W I T N E S S E T H:

 

WHEREAS, Agent, Lenders, Borrowers and Guarantors are party to that certain
Amended and Restated Loan and Security Agreement, dated as of January 31, 2006,
as amended by Amendment No. 1 to Loan and Security Agreement, dated as of
February 15, 2006, Amendment No. 2 to Loan and Security Agreement, dated as of
August 11, 2006, Amendment No. 3 to Amended and Restated Loan and Security
Agreement, dated as of October 19, 2006 (“Amendment No. 3”), and Amendment No. 4
to Amended and Restated Loan and Security Agreement, dated as of January 11,
2007 (the “Loan Agreement”); and

WHEREAS, pursuant to Amendment No. 3, Agent and Lenders made additional short
term supplemental term loans to Borrowers as part of the Supplemental Term Loan
and extended the maturity date of the Supplemental Term Loan from October 15,
2006 to January 26, 2007; and

WHEREAS, Borrowers have advised Agent that Borrowers are currently engaged in
negotiations with another lender (a “Replacement Lender”) with respect to a
commitment letter to be issued by such Replacement Lender to provide financing
to Borrowers to replace the Credit Facility provided by Agent and Lenders (the
“Replacement Facility”), the initial proceeds of which Replacement Facility
shall be used by Borrowers to pay and satisfy in full all Obligations owing to
Agent and Lenders; and

WHEREAS, Borrowers and Guarantors have requested that Agent and Lenders agree to
further extend the maturity date of the Supplemental Term Loan beyond January
26, 2007; in order to, among other things, provide an accommodation with respect
to the repayment of the Supplemental Term Loan while Borrowers undertake to
consummate the closing of a Replacement Facility; and Agent and Lenders are
willing to agree to the foregoing, on and subject to the terms and conditions
set forth in this Amendment;

NOW, THEREFORE, in consideration of the premises and the representations,
warranties and covenants set forth herein and other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, it is hereby agreed as follows:

 

 


--------------------------------------------------------------------------------

 

 

1.           Definitions. All capitalized terms used and not otherwise defined
herein shall have their respective meanings as set forth in the Loan Agreement.

 

2.           Additional Definitions. Section 1 of the Loan Agreement is hereby
amended to include, in addition and not in limitation, the following defined
terms:

 

“Amendment No. 5” shall mean Amendment No. 5 to Loan and Security Agreement,
dated as of January 26, 2007, executed among Agent, Lenders, Borrowers and
Guarantors.

“Amendment No. 5 Effective Date” shall mean the date on which all conditions
precedent to the effectiveness of Amendment No. 5 have been fully satisfied, as
determined by Agent.

 

3.

Amended Amortization of Supplemental Term Loan.

 

Notwithstanding anything to the contrary contained in Amendment No. 3 or
otherwise in the Loan Agreement, the unpaid principal of the Supplemental Term
Loan shall not be due and payable in full on January 26, 2007 and shall instead
be payable to Agent, for the benefit of Lenders, from and after the Amendment
No. 5 Effective Date in accordance with the following terms and conditions:
Borrowers shall pay a principal installment of $1,000,000 on the date hereof and
the balance of the Supplemental Term Loan shall be due and payable in full,
without notice or demand, on Friday, February 2, 2007.

 

4.

Mortgage with respect to Texas Real Property.

 

As required by the terms of Amendment No. 3, Eubank has executed and delivered
to Agent a Mortgage covering the Real Property known as 1998 FM2011, Longview,
Texas and Vienna Industrial Park, Vienna, Georgia and Borrowers (including
Eubank) hereby authorize Agent to file such Mortgage in the appropriate public
real estate records.

 

5.           Representations, Warranties and Covenants. In addition to the
continuing representations, warranties and covenants heretofore or hereafter
made by Borrowers and Guarantors to Agent and Lenders pursuant to the Loan
Agreement and the other Financing Agreements, Borrowers and Guarantors hereby
represent, warrant and covenant with and to Agent and Lenders as follows (which
representations, warranties and covenants are continuing and shall survive the
execution and delivery hereof and shall be incorporated into and made a part of
the Financing Agreements):

 

(a)          This Amendment has been duly executed and delivered by each
Borrower and each Guarantor and is in full force and effect as of the date
hereof, and the agreements and obligations of such Borrower or Guarantor
contained herein constitute its legal, valid and binding obligations,
enforceable against it in accordance with the terms hereof;

(b)         All of the representations and warranties set forth in the Loan
Agreement, as amended by this Amendment, are true and correct in all material
respects on and as of the date hereof as if made on the date hereof, except as
affected by transactions expressly contemplated or

 

2

 


--------------------------------------------------------------------------------

 

permitted by this Amendment and except to the extent that any such
representation or warranty is made as of a specified date, in which case each
such representation or warranty shall have been true and correct as of such
date; and

(c)          As of the date hereof and after giving effect to the amendments set
forth in this Amendment, there exists no Default or Event of Default.

6.           Condition Precedent. The effectiveness of the agreements and
amendments made in this Amendment is subject to Agent’s receipt of an executed
copy (or executed faxed or electronic copy) of this Amendment duly authorized,
executed and delivered by the parties hereto other than Agent.

 

7.           Acceleration of Arrangement Fee. In consideration of the agreements
of Agent and Lenders and the amendments to the Loan Agreement set forth in this
Amendment, Borrowers agree to pay to Agent on February 1, 2007, for the benefit
of Lenders, the unpaid balance of the “Arrangement Fee” (as such quoted term is
defined in the Fee Letter), in the amount of $240,000, which includes the final
installment in the amount of $120,000 which would have otherwise been payable
under the Fee Letter on February 1, 2008, and such Arrangement Fee may, at
Agent’s sole option, be charged by Agent to any account of Borrowers maintained
by Agent.

 

8.           Further Assurances. Borrowers and Guarantors shall execute and
deliver such additional documents and take such additional actions as may be
reasonably requested by Agent to effectuate the provisions and purposes of this
Amendment.

 

9.           Governing Law. The rights and obligations hereunder of each of the
parties hereto shall be governed by and interpreted and determined in accordance
with the internal laws of the State of New York (without giving effect to
principles of conflicts of laws).

 

10.        Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

 

11.         Counterparts. This Amendment may be executed in any number of
counterparts, all of which counterparts shall together constitute one and the
same agreement. In making proof of this Amendment, it shall not be necessary to
produce or account for more than one counterpart hereof signed by each of the
parties hereto.

 

12.        Inconsistencies; Effect; No Waiver. To the extent that any provision
of the Loan Agreement or any Financing Agreement is inconsistent with the
provisions of this Amendment, such other provision shall be deemed to be amended
so that it is made consistent with the provisions of this Amendment. Except as
expressly agreed herein, the Loan Agreement and all of the other Financing
Agreements and all covenants, representations and warranties contained therein,
are hereby ratified and confirmed in all respects and shall remain in full force
and effect in accordance with their terms.

 

[SIGNATURE PAGES FOLLOW]

 

3

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.

AGENT:

 

BORROWERS:

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent and Issuing Bank

 

 

FEDDERS NORTH AMERICA, INC.

 

By:

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

LENDERS:

 

 

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION

 

 

EMERSON QUIET KOOL CORPORATION

 

By:

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

THE CIT GROUP BUSINESS CREDIT, INC.

 

 

COLUMBIA SPECIALTIES, INC.

 

By:

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

 

 

TRION, INC.

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

ENVIRCO CORPORATION

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

 

 

 


--------------------------------------------------------------------------------

 

 



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

 

 

 

EUBANK COIL COMPANY, formerly known as Fedders Eubank Company, Inc.

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

FEDDERS ADDISON COMPANY, INC.

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

FEDDERS ISLANDAIRE, INC.

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

ISLAND METAL FABRICATING, INC.

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

 

FEDDERS CORPORATION

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

FEDDERS INTERNATIONAL, INC.

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

 

 

 


--------------------------------------------------------------------------------

 

 



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

 

FEDDERS INVESTMENT CORPORATION

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

FEDDERS, INC.

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

ROTOREX COMPANY, INC.

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

AGREED TO:

 

 

FEDDERS HOLDING COMPANY, INC.

 

 

HERRMIDIFIER COMPANY, INC.

 

By:

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 